CLAUSEN, Chief Judge,
dissenting:
I believe that the sale of marihuana committed by appellant was service connected, and I would affirm his conviction.
This case is significantly different from United States v. Alef, 3 M.J. 414 (C.M.A. 1977). In this case, unlike AM, the initial negotiations for the sale took place on post. The analysis employed by the majority has the result of allowing a drug pusher to defeat court-martial jurisdiction by conducting his on-post drug dealings through an intermediary. Even disregarding Pittman’s hearsay statement that appellant was the owner of the marihuana in question, I find sufficient competent circumstantial evidence to establish that Pittman was acting as appellant’s agent for the purpose of negotiating the sale of this contraband. I find this evidence sufficient to support a permissible inference that Pittman’s on-post activities in furtherance of this agency were done at appellant’s behest. See generally, Paragraph 138a (2), Manual for Courts-Martial, United States, 1969 (Revised edition). Accordingly, I believe that these negotiations form the basis for the affirmation of military jurisdiction in this case.
Moreover, I believe that appellant’s conduct constituted a threat to the military post. The purchaser in this case specifically told appellant that the marihuana involved was to be returned to the post for resale to other servicemen. This is a different factual situation than the one in United States v. Alef, supra, wherein the Court of Military Appeals refused to draw an inference that there was a threat to the post when the purchaser was an OSI agent. In the instant case, the buyer’s announced intent to return the marihuana to post, coupled with the quantity of marihuana involved, foreseeably posed a threat to the military community. See United States v. Kline, 5 M.J. 584, 586 n.4 (A.C.M.R. 24 March 1978).
There is, moreover, another reason why this offense is service connected. As this offense was a violation of Article 134, Uniform Code of Military Justice, 10 U.S.C. § 934, it was an element of the offense that appellant’s conduct was to the prejudice of good order and discipline in the Armed Forces, or of a nature to bring discredit upon the Armed Forces. I do not believe that this element is mere surplusage in a prosecution laid under the General Article. Not only does this element establish the line of demarcation between conduct which is *578criminal and that which is merely irregular, it also plays an important role in the jurisdictional analysis. Conduct of an accused which negatively affects the good order, discipline, or reputation of the Armed Forces in a manner which is reasonably direct and palpable almost inevitably involves a threat to the military post or an adverse impact upon the duties of either the offender or the victim. Such an analysis was not made in Alef, supra, as that prosecution was brought under Article 92, an Article not involving this element of proof.* Application of this analysis to the instant case reveals that appellant’s conduct prejudiced the good order and discipline of his post, totally apart from considerations of whether the marihuana in question would actually have been resold thereon. Accordingly, I believe that the military had the overriding, if not exclusive, interest in prosecuting this offense.

 Use of quotation marks around the word “victim” in the majority opinion and in Alef discloses a judicial uneasiness with the concept that the drug seller’s victim is the buyer. A more reasoned analysis would demonstrate that the community is the actual victim of drug sales. While the buyer’s status as the “victim” was assumed in Alef, I do not believe that it was decided.